Case: 10-50309 Document: 00511296494 Page: 1 Date Filed: 11/17/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 17, 2010
                                     No. 10-50309
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

MOISES ULISES AGUILAR-MARTINEZ, also known as Moises Aguilar-
Martinez,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:06-CR-2541-1


Before GARWOOD, DAVIS and OWEN, Circuit Judges.
PER CURIAM:*
       Moises Ulises Aguilar-Martinez appeals the 14-month consecutive
sentence imposed following the revocation of his supervised release. Aguilar-
Martinez argues that the sentence was unreasonable because it constituted an
additional punishment for his new offense, instead of a penalty for his breach of
trust for violating the terms of his supervised release. Aguilar-Martinez also
argues that the sentence is greater than necessary to achieve the objectives of


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
     Case: 10-50309 Document: 00511296494 Page: 2 Date Filed: 11/17/2010

                                    No. 10-50309

the 18 U.S.C. § 3553(a) factors because he is a changed person from his criminal
past and the reason underlying his repeated returns to the United States was
to help his family.
      Because Aguilar-Martinez did not object to the reasonableness of his
revocation sentence in the district court, review is for plain error. See United
States v. Davis, 602 F.3d 643, 646-47 (5th Cir. 2010). To show plain error,
Aguilar-Martinez must show a forfeited error that is clear or obvious and that
affects his substantial rights. Puckett v. United States, 129 S. Ct. 1423, 1429
(2009). If Aguilar-Martinez makes such a showing, this court has the discretion
to correct the error but only if it seriously affects the fairness, integrity, or public
reputation of judicial proceedings. Id.
      In any event, Aguilar-Martinez has not demonstrated error, plain or
otherwise.
      As to Aguilar-Martinez’s argument that the revocation sentence was
unreasonable in light of the sentence imposed for his most recent conviction for
illegal reentry, this court has rejected similar arguments. See United States v.
Lopez-Velasquez, 526 F.3d 804, 808-09 (5th Cir. 2008). Further, the transcript
of the revocation hearing reveals that the district court considered the § 3553(a)
factors when imposing Aguilar-Martinez’s revocation sentence. Specifically, the
district court determined that the 14-month sentence was “a fair and reasonable
sentence” necessary to reflect Aguilar-Martinez’s criminal history of returning
to the United States illegally, to promote respect for the law, and to provide
adequate deterrence.
      This court has held that “a rebuttable presumption of reasonableness also
applies to a consecutive sentence imposed within the parameters of the advisory
federal guidelines.” United States v. Candia, 454 F.3d 468, 473 (5th Cir. 2006).
Further, running sentences for revocation of supervised release consecutively,
rather than concurrently, is preferred under the Guidelines.                 See U.S.
Sentencing Guidelines Manual § 781.3(f) & cmt. n.4 (2009) (policy statement).

                                           2
    Case: 10-50309 Document: 00511296494 Page: 3 Date Filed: 11/17/2010

                                No. 10-50309

Because the 14-month consecutive sentence falls squarely within the bounds of
the eight to 14-month Guideline range, it is presumptively reasonable. See
Lopez-Velasquez, 526 F.3d at 809. Because Aguilar-Martinez has failed to rebut
this presumption, his sentence is AFFIRMED. See id.; see also Davis, 602 F.3d
at 646-47.




                                      3